Citation Nr: 1146878	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-35 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability evaluation for osgood-shlatters disease, excision right tibial tubercle (right knee disability), rated 10 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1973 to September 1975.  

This matter came before the Board of Veterans' Appeals (Board or BVA) on appeal from a November 2006 decision, by the Department of Veterans Affairs (VA) in New Orleans, Louisiana, Regional Office (RO).   

The Board finds that it properly has jurisdiction over a claim seeking entitlement to a TDIU, reasonably raised by Veteran's statements at an August 2008 VA examination, and has included such claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a September 2009 submission, the Veteran submitted medical records that were not accompanied by a written waiver.  However, the Board finds the additional medical records are not relevant to this case and have no bearing on the present adjudication.  Thus, the Board need not remand the present claim for initial Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. §§ 19.9, 20.1304(c) (2011); see also Soyini v. Derwinski, 1 Vet. App. 540, 540 (1991) (holding that a remand is unnecessary when such would impose unnecessary additional burden on VA resources, with no additional benefit flowing to the Veteran).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the right knee disability only manifests in slight instability.  

2.  Resolving all reasonable doubt in his favor, the right knee disability is productive of painful limitation of flexion that equates to limitation of, at most, 45 degree, but does not manifest in limitation of extension to 5 degrees or more.  

3.  Resolving all reasonable doubt in his favor, a single tender right knee surgical scar is related to the service-connected right knee disability.   


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, 4.73, Diagnostic Code 5257 (2011).

2.  The criteria for a separate 10 percent disability evaluation, and no more, for limitation of right knee flexion have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, 4.73, Diagnostic Codes 5256 and 5258-5263 (2011).  

3.  The criteria for a separate 10 percent disability evaluation, and no more, for a single tender/painful right knee surgical scar are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45 (2011), 4.118, Diagnostic Code 7804 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The notification letters sent in September 2006 and provided the Veteran with an explanation of the type of evidence VA would attempt to obtain on his behalf.  The letters also informed the Veteran that evidence must demonstrate a greater level of disability than previously assessed to establish an increased evaluation, and that the VA would attempt to obtain relevant records to assist him in supporting his claim.  The aforementioned letters further requested the Veteran furnish the VA with any relevant treatment dates.  Further, after the December 2007 Statement of the Case (SOC) and September 2009 Supplemental Statement of the Case (SSOC) were issued, which provided the relevant diagnostic criteria, the Veteran was provided the opportunity to provide additional evidence (which he did) and his claims were appropriately readjudicated.  The purpose of VA's notice requirements have been met, and VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.  In any event, the Board finds that any error in the content of a particular notice, or to its timing rendered harmless as the Veteran had a meaningful opportunity to participate in the adjudication process and was not prejudiced by any notice deficiency.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Additionally, VA has obtained the Veteran's service and post-service treatment records, he has been provided appropriate VA examinations and he has declined a Board hearing related to his claim.  Further, the Veteran has not identified any additional evidence VA should seek to obtain on his behalf, nor is any such evidence reasonably indentified by the record.  The AMC/RO has also substantially, if not fully, complied with the July 2010 Board remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  In light of the foregoing, VA has made all reasonable efforts to assist the Veteran substantiate his claim and legally need not undertake any further efforts to further development the claims.  

Service connection for the right knee disability was established in May 1976 and an initial noncompensable disability evaluation assigned effective April 5, 1976, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The RO denied entitlement to a compensable disability evaluation for this condition, in July 1986.  Then, in November 2006, the RO assigned a 10 percent disability evaluation for the right knee disability, effective May 22, 2006, and the Veteran perfected appellate review of this determination.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Further, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, which concerns knee instability, a 10 percent evaluation is assigned for slight instability; a 20 percent evaluation is assigned for moderate instability; and a 30 percent evaluation is assigned for severe instability.

Under Diagnostic Code 5260, which concerns limitation of flexion of the leg, a noncompensable (zero percent evaluation) is assigned for flexion limited to 60 degrees; a 10 percent evaluation is assigned for flexion limited to 45 degrees; a 20 percent evaluation is assigned for flexion limited to 30 degrees; and a 30 percent evaluation is assigned for flexion limited to 15 degrees.

Under Diagnostic Code 5261, which concerns limitation of extension of the leg, a noncompensable evaluation is assigned for extension limited to 5 degrees; a 10 percent evaluation is assigned for extension limited to 10 degrees; a 20 percent evaluation is assigned for extension limited to 15 degrees; a 30 percent evaluation is assigned for extension limited to 20 degrees; a 40 percent evaluation is assigned for extension limited to 30 degrees; and a 50 percent evaluation is assigned for extension limited to 45 degrees.

Separate knee evaluations for limitation of motion and instability under the appropriate Diagnostic Codes may be assigned when specific symptoms are shown. See VAOPGCPREC 23-97 (1997); see also VAOPGCPREC 9-98 (1998).  In addition, separate evaluations under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension) for disability of the same joint may be assigned.  See VAOPGCPREC 9-2004 (2004). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

At a September 2006 VA examination, the Veteran reported right knee pain, cramping and difficulties associated with kneeling/squatting.  Physical examination revealed mild genu varum deformity, a single tender surgical scar and right knee (i) flexion to 130 degrees and (ii) extension to zero degrees, with repetitive testing resulting in no additional functional impairment.  

During his August 2008 VA examination, the Veteran provided an account of right knee symptomatology, to include pain, swelling, kneeling/squatting impairment and weekly episodes of flare-ups.  The examiner also documented his account of impairment related to employment and driving.  On physical examination, the examiner noted evidence of giving-way, stiffness, weakness and joint deformity and a single tender surgical scar, measuring four-tenths of a centimeter.  On range of motion testing revealed right knee (i) flexion to 130 degrees, with pain at 110 degrees and (ii) extension to zero degrees, with pain resulting in no additional functional impairment.  

In addition to the evidence detailed above, many other pieces of evidence, both medical and lay, have been associated with the claims folder, to include relevant VA treatment records. Although the Board has not detailed each of these pieces of evidence, these pieces of evidence are generally consistent with the findings highlighted above and unquestionably have been reviewed and considered, in evaluating the Veteran's present claim. 

	Instability

The preponderance of the evidence of record fails to establish that a disability evaluation in excess of 10 percent is warranted for right knee instability.  See Diagnostic Code 5257.  

While the Veteran has provided a competent and credible account of right knee symptomatology, the evidence of record indicates that, at most, he experiences episodic right knee giving-way.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, there is no evidence of record indicating the Veteran utilizes any assistive device for stability.  Moreover, the September 2006 VA examiner noted the collateral and cruciate ligaments to be stable and detailed no abnormal McMurray test results.  Essentially, both the medical and lay evidence of record, to include with respect to functional impairment caused by pain, stiffness, and other manifestations, depicts an overall disability picture that is, at most, slight in nature.  Therefore, the criteria for a disability evaluation in excess of 10 percent for right knee instability are not met, and the claim is denied.  See Diagnostic Code 5257.  Moreover, the DeLuca factors do not apply to evaluating instability under Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

	Limitation of Flexion 

Based on the evidence of record, medical and lay, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the right knee disability warrants a separate 10 percent disability evaluation under Diagnostic Code 5260 for limitation of flexion.  

Initially, the Veteran has provided a competent and credible account of right knee symptomatology, to include pain and functional impairment(s).  See Buchanan and Jandreau.  The medical evidence of record has also continuously documented painful and limited right knee flexion with the most severe findings being noted at the August 2008 VA examination, which documented painful flexion at 110 degrees.  See Powell v. West, 13 Vet. App. 31, 33-34 (1999).  Further, the September 2006 VA examiner detailed functional impairment associated with kneeling/squatting, driving and occupational effectiveness.  Based on his competent and credible account of symptomatology and all the evidence of record, the Board finds that the level of functional impairment caused by the Veteran's right knee disability, to include constant pain and periods of flare-up, most closely approximate flexion limited to 45 degrees.  See Mitchell and DeLuca.  Thus, the criteria for a 10 percent disability evaluation, and no more, have been met for the entire period under review.  See Diagnostic Code 5260; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Again, the Board acknowledges that the Veteran has provided a competent and credible account of right knee symptomatology.  See Jandreau and Buchanan.  However, consistent with the other evidence of record, September 2006 and April 2008 VA examination reports reflect full right knee extension to zero degrees.  Further, even considering the evidence of record noting factors of functional impairment, the level of impairment does not depict a disability picture indicative of limitation of extension to more than zero degrees.  See Mitchell and DeLuca.  Thus, at this time, the evidence of record does not support any finding that a separate compensable disability based on limitation of right knee extension is warranted.  See Diagnostic Code 5261.

In making these determinations, the Board notes that there is no evidence of (I) ankylosis; or (II) dislocated or removed semilunar cartilage.  Also, Diagnostic Codes 5262 and 5263 respectively relate to impairments of the tibia and the genu recuvatum, although the August 2008 examination documents a slightly tender tibial tubercle and some abnormality of the genu recuvatum, this symptomatology is contemplated in the present diagnostic criteria; therefore, to assign a separate disability evaluation pursuant to either respective code would constitute improper pyramiding.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Therefore, at this time, Diagnostic Codes 5256, 5258, 5259 and 5263 are not properly applicable.  

	Scars

The Board finds that the evidence of record sufficiently establishes the Veteran's entitlement to a separate 10 percent disability evaluation, and no more, for a single right knee surgical scar, as secondary to his right knee disability.  

The evidence of record includes September 2006 and August 2008 VA examination reports, documenting surgery related to the service-connected right knee disability, and the presence of a single residual surgical scar.  Thus, the evidence of record establishes that the Veteran has a residual right knee surgical scar related to his right knee disability.  

Diagnostic Code 7804, under 38 C.F.R. § 4.118, provides that a 10 percent rating for scarring is warranted where there are one or two scars that are unstable or painful on examination.  A 20 percent rating is warranted where there are three or four scars that are unstable or painful on examination.  A 30 percent rating is warranted for five or more scars that are unstable or painful on examination.

The Board notes that the regulations pertaining to rating skin disabilities, including scars, were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  As the current claim was received prior to that date, those revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23, 2008).

The Veteran has provided a competent and credible account of scar symptomatology, to include pain.  See Jandreau and Buchanan.  Additionally, both the September 2006 and August 2008 VA examiners noted this single surgical scar as presenting localized pain.  The Board finds the evidence of record to adequately support the Veteran's entitlement to a separate 10 percent disability evaluation, and no more, for a residual right knee surgical scar.  See Diagnostic Code 7804.  

The Board has considered other possibly applicable Diagnostic Codes, but the evidence, medical and lay, does not support any conclusion that it is (I) deep and nonlinear; or (II) of an area of 144 square inches or more; (III) unstable; (IV) or painful on examination.  Therefore, the evidence of record does not establish that a separation disability evaluation is warranted at this time for the left shoulder surgical scar.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803.  

Extra-Schedular Consideration

Additionally, the Board has considered whether the Veteran's respective claim warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Board finds that the rating criteria and presently assigned disability evaluations contemplate the level of the Veteran's right knee disability.  There is evidence that the Veteran's right knee condition results in pain, limited motion, instability and other functional impairment(s); nevertheless the evidence of record, medical and lay, indicates that the relevant symptomatology is contemplated by the rating presently assigned and the relevant rating criteria.  


ORDER

A disability evaluation in excess of 10 percent for right knee instability is denied.  

A separate 10 percent disability evaluation, and no more, for painful limitation of right knee flexion is granted, subject to the laws and regulations governing the awards of monetary compensation.  

A separate 10 percent disability evaluation, and no more, for a pain/tender right knee surgical scar is granted, subject to the laws and regulations governing the awards of monetary compensation.  


REMAND

During the pendency of the right knee disability claim, the Veteran's employability was raised by the evidence, to include an August 2008 VA examination report that suggests the condition may have precluded his ability to maintain gainful employment, making a TDIU part-and-parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  Presently, the Veteran is not schedularly eligible for TDIU consideration, under 38 C.F.R. § 4.16(a); however, it is the established policy of VA to compensate Veteran's that are, in fact, unable to secure and follow a substantially gainful occupation by reason a service connected disability.  See 38 C.F.R. § 4.16 (2011).  To this end, the Board finds that the VA examination of record do not adequately address this matter nor does the record contain adequate information to determine if the Veteran was substantially and gainfully employed within the meaning of 38 C.F.R. § 4.16.  See Faust v. West, 13 Vet. App. 342 (2000) (holding employment that generates annual income below the poverty threshold for one person, irrespective of the nature of hours or days the Veteran actually works, is not substantially gainful employment.).  Thus the Board is without discretion and must remand the Veteran's claim for a TDIU, as to obtain sufficient information as to this matter.  See also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that the Board has a duty, under 38 C.F.R. § 19.9(a), to remand a case "[i]f further evidence or clarification of the evidence or correction of a procedural defect is essential for a proper appellate decision."). 

In addition, the Board finds that the July 2009 Statement of the Case (SOC), relating to the Veteran's service connection claim for a left knee disability is inadequate.  The July 2009 SOC only considered VA treatment records dated from November 2005 and September 2006, but relevant VA treatment records, generated after November 2005 and prior to the issuance of the SOC, were not considered by the Agency of Original Jurisdiction (AOJ) as part of this determination.  Although these record, to include a March 2009 VA treatment record, were associated with the claims folder after the issuance of the SOC, VA treatment records are deemed of record at the time generated and an adequate SOC and/or Supplemental Statement of the Case must consider all relevant evidence relating to the issue with the Veteran has expressed disagreement.  See 38 C.F.R. §§ 19.29, 19.31 (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, in a September 2009 statement, the Veteran filed an informal claim to reopen a service connection claim for a gastrointestinal disability, to include gastroesophaegal reflux disease (GERD), which has not been adjudicated by the AOJ in the first instance.  Generally, the Board would refer these matters to the AOJ for consideration and remediation in the first instance; however, the adjudication of the gastrointestinal and left knee matters may impact the TDIU claim within the Board's jurisdiction.  Thus, the Board finds that the service connection claim for a left knee disability and claim to reopen a service connection claim for gastrointestinal disability, to include GERD, must be remanded to the AOJ because the matters are inextricably intertwined with the Veteran's TDIU claim.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds No. 10-1405, ___ S. Ct. ___ (U.S. Oct. 3, 2011); Rice.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should provide the Veteran with appropriate notice of the evidence and information needed to (I) establish entitlement to a TDIU and (II) to reopen a service connection claim for a gastrointestinal disability, to include GERD, and VA's and the Veteran's responsibilities to provide evidence and information in support these claims.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims folder. 

2.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed his gastrointestinal and knee symptomatology, to include with respect to his employability.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Undertake appropriate efforts to determine the Veteran's annual income, since May 2005 (i.e. one-year prior to VA's receipt of the claim on appeal), and determine if such income was below the poverty threshold for this period.  These efforts should be associated with the claims folder, to include the relevant poverty levels for this period.  

4.  The AMC/RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's gastrointestinal disability.  Any negative response should be in writing and associated with the claims folder.

5.  After associating all outstanding records and lay statements with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset and etiology of any gastrointestinal disability, to include GERD.  The claims file must be made available to, and reviewed by, the examiner, with such review noted in the provided examination report.  The examiner should record the full history of the disability, including the Veteran's account of symptomatology.  

The examiner must diagnose any gastrointestinal disability found to be present.  Then, the examiner must state whether it is as likely as not that any respectively diagnosed condition (I) had its onset in service or (II) is related to the Veteran's military service.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include the Veteran's account of in-service injury and post-service symptomatology.  

All provided opinions should be supported by a clearly stated rationale.  All necessary test and/or studies should be conducted and reported in detail in the provided examination report.  All findings and conclusions should be set forth in a legible report.  

6.  After the above development has been completed and all outstanding VA knee treatment records obtained and associated with the claims folder, the RO should schedule the Veteran for an appropriate VA examination, as to ascertain the cumulative impact his service connected disability has on his employability.  The claims file should be made available to and reviewed by the examination.  The examiner should detail the history of the Veteran's service connected disability, to include his account of symptomatology.

The examiner must evaluate and discuss the effect(s) and manifestations of the Veteran's service connected disability, to include any subsequently service-connected condition.  Then, the examiner should specifically indicate whether it was at least as likely as not that since May 2005, without taking into account his age, the Veteran was precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to the impairment caused by service connected disabilities individually or in the aggregate.  If so, please provide the approximate date the Veteran was rendered unemployable.  

All necessary tests and studies should be conducted and associated with the claims file.  All findings and conclusions should must be supported with a complete rationale and set forth in a legible report.  

7.  Upon completion of the aforementioned development efforts, the RO must issue the Veteran a Supplemental Statement of the Case (SSOC), with respect to his service connection claim for a left knee disability, to include as secondary to the right knee disability, to include notification of the need to timely file a Substantive Appeal to perfect appellate review of this claim.  Additionally, the RO must adjudication in the first instance the Veteran's claim to reopen a service connection claim for a gastrointestinal disability, to include GERD, and inform him of the steps necessary to properly perfect appellate review of this initial determination.  

8.  Then, the RO must readjudicate the matter of the TDIU presently on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


